DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated  February 24, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 and 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (USPN 3,160,549) in view of Restuccia et al. (USPN 8,796,164).

Caldwell et al. discloses a tape for damping (Figures; Abstract), the tape comprising: a substrate defining a first face and an oppositely directed second face (Figure 1, #15; Column 4, lines 45 – 72); a first layer of viscoelastic damping material at least partially disposed on the first face of the substrate (Figure 1, #16; Column 3, lines 21 – 40); and a second layer of viscoelastic damping material at least partially disposed on the second face of the substrate (Figure 1, #18; 

	Restuccia et al. teach a damping material (Figure 1) having the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material (Figures 1, Structures 1 and 2; Abstract) for the purpose of having a high strength-to-weight ratios, fatigue endurance, corrosion resistance and flexibility (Column 4, lines 15 – 19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a viscoelastic damping material with a compositional gradient in Caldwell et al. in order to have a high strength-to-weight ratios, fatigue endurance, corrosion resistance and flexibility as taught by Restuccia et al.

Claims 1, 4 – 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (USPN 5,063,098) in view of Restuccia et al. (USPN 8,796,164).

Niwa et al. discloses a tape for damping (Figures; Abstract), the tape comprising: a substrate defining a first face and an oppositely directed second face (Figures 1 – 8, #1); a first layer of viscoelastic damping material at least partially disposed on the first face of the substrate (Figures 1 – 8, #2); and a second layer of viscoelastic damping material at least partially disposed on the second face of the substrate (Figures 1 – 8, #2); wherein the substrate has a thickness within a range of from about 5 µm to about 3,000 µm (Column 5, lines 33 – 39), and each of the viscoelastic damping material layers has a thickness within a range of from about 2 µm to about 5,000 µm (Column 5, lines 33 – 39); the first layer of viscoelastic damping material and the second layer of the viscoelastic damping material, each comprise a first surface and the second surface (Figures 1 – 8) as in claim 1.  Regarding claim 4, the substrate comprises a metal foil (Column 3, lines 49 – 53).  For claims 5 - 7, the metal foil is a nonferrous-based foil, a ferrous foil, or a differential foil having a first region of a ferrous foil and a second region of a non-ferrous based foil (Column 3, lines 49 – 53).  In claim 8, the metal foil comprises aluminum (Column 3, lines 49 – 53). With regard to claim 9, at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material comprises viscoelastic damping materials selected from the group comprising elastomers, butyl rubber, styrenic block copolymer, polyurethanes,Amendment Dated: October 12, 2021Filed in Response to Office Action Dated: July 12, 2021 silicone rubbers, nitrile rubber, isoprene, butadiene, viscoelastic polymer gels, and combinations thereof (Column 3, lines 54 – 63).  As in claim 10, both of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material are selected from the group comprising elastomers, butyl rubber, styrenic block copolymer, 

Restuccia et al. teach a damping material (Figure 1) having the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material (Figures 1, Structures 1 and 2; Abstract) for the purpose of having a high strength-to-weight ratios, fatigue endurance, corrosion resistance and flexibility (Column 4, lines 15 – 19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a viscoelastic damping material with a compositional gradient in Niwa et al. in order to have a high strength-to-weight ratios, fatigue endurance, corrosion resistance and flexibility as taught by Restuccia et al.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that the prior art fails to disclose “the first layer of viscoelastic damping material and the second layer of the viscoelastic damping material, each comprise a first surface and the second surface; and wherein the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788


/pln/
March 15, 2022